Citation Nr: 1124324	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-48 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss (BHL).

2.  Entitlement to a compensable initial disability rating for residuals of a right foot fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that assigned initial noncompensable evaluations for the Veteran's BHL and residuals of a right foot fracture from the effective date of service connection, December 1, 2008.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

BHL Disability

The Veteran contends that his BHL is more severe than his current disability rating reflects.  

The Veteran's most recent VA audiological evaluation was performed in February 2010.  The U. S. Court of Appeals for Veterans Claims has held that, in addition to providing objective test results, a VA audiologist must fully describe the effects of a disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). The Board notes that the examination report does not include a description of any effects of the BHL disability on the Veteran's daily activities 

In light of the Veteran's assertions and the inadequacy of the March 2007 examination report under Martinak, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of this disability.


Residuals of a Right Foot Fracture 

The Veteran's most recent VA examination for his right foot fracture was performed in February 2010.  The Board notes that in the examination report the Veteran's right foot fracture was noted as being asymptomatic.  

In his formal appeal, VA Form 9, submitted in November 2010, the Veteran stated that his service-connected right foot fracture caused symptoms to include pain; an inability to apply constant, full weight on the foot, causing him to limp and walk with a cane; and required him to wear larger shoes on his "now larger right foot." 

In light of this evidence suggesting that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his right foot fracture residuals.                  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's service-connected BHL disability and residuals of a right foot fracture during the period of these claims.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected BHL.  The claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.  

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  In addition, the examiner must provide an assessment of any effects of the BHL disability on the Veteran's occupational functioning and daily activities.

3.  The Veteran should be afforded a VA examination in order to determine the nature and extent of all impairment due to his service-connected residuals of a right foot fracture.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


